Cobb, J.
1. It is not a good ground of objection to an application by an administrator for leave to sell lands or stocks in an incorporated company, for the purpose of paying debts, that the market is depressed and that for this reason the property will not sell for its full value.
2. Nor does the fact that the claim of the caveating creditor against the estate is disputed afford cause for denying such application.
3. Allegations in a caveat to an application of this kind, to the effect that the administrator is fraudulently colluding with the widow of the intestate to sacrifice the property of the estate and thus defeat the rights of creditors, are without merit, when they rest solely upon facts of the nature above indicated.

Judgment affirmed.


All the Justices concurring, except Fish, J., absent.